

116 HR 3827 IH: Hispanic Educational Resources and Empowerment Act of 2019
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3827IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Castro of Texas (for himself, Mr. Cuellar, Mr. Gallego, Mr. Panetta, Mrs. Kirkpatrick, Ms. Wilson of Florida, Ms. Barragán, Mr. Payne, Ms. Haaland, Mr. Soto, Mr. Luján, Ms. Lee of California, Ms. Porter, Mr. Espaillat, Mr. Vargas, Mr. García of Illinois, Mr. Carbajal, Mr. Sires, Ms. Jackson Lee, Ms. Roybal-Allard, Ms. Meng, Ms. Mucarsel-Powell, Mr. Grijalva, Mr. Cisneros, Mr. Gonzalez of Texas, Mr. Serrano, Mr. Engel, Ms. Ocasio-Cortez, Mrs. Napolitano, Ms. Sánchez, Mr. Veasey, Mr. Schiff, Mr. Hurd of Texas, Ms. Velázquez, Ms. Garcia of Texas, Miss González-Colón of Puerto Rico, Ms. Hill of California, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote and support collaboration between Hispanic-serving institutions and Hispanic-serving
			 school districts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hispanic Educational Resources and Empowerment Act of 2019. 2.FindingsCongress finds the following:
 (1)Hispanics are the largest, youngest, and second-fastest growing minority population in the United States.
 (2)While Hispanics compose 18 percent of the population of the United States, they compose 26 percent of the prekindergarten through grade 12 public school student enrollment in the United States.
 (3)Over 3,300 school districts have 25 percent or more Hispanic enrollment and those school districts enroll 78 percent of all prekindergarten through grade 12 Hispanic students in the United States.
 (4)Hispanic students are overrepresented in lower educational outcomes, including lower grades, lower scores on standardized tests, and higher dropout rates.
 (5)Hispanic students tend to face greater barriers once in college than non-Hispanic peers. Seventy percent of Hispanic college students are first-generation college students and 48 percent of Hispanic college students have an expected family contribution of $0, as calculated under title IV of the Higher Education Act of 1965.
 (6)Hispanics are at high risk of not enrolling or graduating from institutions of higher education. (7)More Hispanics are going to college than ever before, but only a little more than half of the Hispanic students who enroll earn a bachelor’s degree.
 (8)Hispanics lag behind non-Hispanic Whites, Blacks, and Asian American and Native American Pacific Islanders in attainment of high school diplomas, associate’s degrees, and bachelor’s degrees.
 (9)Gains in Hispanic educational attainment will greatly benefit the United States economy because Hispanics will make up nearly 20 percent of the United States labor force by 2024.
 (10)Hispanics are an increasingly vital component of the workforce of the United States. Between 2010 and 2020, 74 percent of the growth in the workforce in the United States will be Hispanic workers.
 (11)Without eliminating the education gap for Hispanics now, the growing Hispanic population will not be prepared for the jobs of the future, hindering the economy of the United States.
 3.Collaboration between Hispanic-serving institutions and Hispanic-serving school districtsTitle V of the Higher Education Act of 1965 (20 U.S.C. 1101 et seq.) is amended by adding at the end the following new part:
			
				DCollaboration between Hispanic-serving institutions and Hispanic-serving school districts
 531.PurposesThe purposes of this part are— (1)to promote and support opportunities for academic alliances and collaborative partnerships between Hispanic-serving institutions and Hispanic-serving school districts for the purpose of improving postsecondary educational attainment of Hispanic students; and
 (2)to expand and enhance the course offerings, program quality, and overall functionality of the colleges, universities, and school districts that educate the majority of Hispanic students.
						532.Program authority, application, and eligibility
 (a)Program authoritySubject to the availability of funds appropriated to carry out this part, the Secretary shall award grants, on a competitive basis, to Hispanic-serving institutions serving as grant recipient and fiscal agent for an eligible entity, for the eligible entity to carry out activities described under section 533 to improve and expand the capacity to develop model and innovative collaboration agreements between local educational agencies and institutions of higher education to better serve Hispanic students.
 (b)ApplicationAn eligible entity that desires to receive a grant under this part shall— (1)designate a Hispanic-serving institution that is a member of the eligible entity to serve as the grant applicant, grant recipient, and fiscal agent for the eligible entity; and
 (2)through such designated Hispanic-serving institution, submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require under part C and this part.
 (c)Eligible entityThe term eligible entity means a partnership that— (1)shall include—
 (A)one or more Hispanic-serving institutions, one of which shall serve as the grant recipient and fiscal agent for the eligible entity; and
 (B)one or more Hispanic-serving school districts; and (2)may include—
 (A)one or more emerging Hispanic-serving institutions; (B)one or more emerging Hispanic-serving school districts; and
 (C)one or more nonprofit or community-based organizations, businesses, or public or private entities with a demonstrated record of success in implementing activities similar to the activities authorized under section 533.
 533.Authorized activitiesAn eligible entity that receives a grant under this part shall use the grant funds for 1 or more of the following activities to support eligible students:
 (1)Creating a college-bound culture among eligible students, which may include activities to promote the early exposure of such students and their families to the opportunities and requirements of postsecondary education, and other evidence-based services, including services determined to have proven positive outcomes by the What Works Clearinghouse maintained by the Institute of Education Sciences.
 (2)Academic support to prepare eligible students for postsecondary education, prevent the need for postsecondary remediation, and provide high quality postsecondary remediation when necessary, which may include—
 (A)aligning high school coursework and high school graduation requirements with the requirements for entrance into credit-bearing coursework at 4-year institutions of higher education, including Hispanic-serving institutions;
 (B)early identification and support for eligible students at risk of not graduating from high school within 4 years, or at risk of requiring remediation upon enrolling in postsecondary education;
 (C)developing and implementing pathways to postsecondary education that— (i)provide eligible students with advanced coursework and result in a recognized postsecondary credential, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); or
 (ii)integrate rigorous and challenging career and technical education, work-based learning, and advanced coursework or other academic instruction aligned with the challenging State academic standards adopted by the State in which the eligible entity is located under section 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1));
 (D)co-requisite courses; (E)technology-enhanced diagnostics and delivery of remedial education;
 (F)faculty development to ensure effective instruction; and (G)practices to teach self-regulated learning and college success skills.
 (3)Support for eligible students with high school completion and the transition to postsecondary education, which may include—
 (A)activities to encourage high school retention and completion; (B)assistance with the college application process;
 (C)assistance with applying for financial aid; and (D)assistance with selecting institutions of higher education to which a student should apply based on the needs and attributes of the student and the available degree programs and outcomes of the institutions.
 (4)Addressing non-academic needs that serve as barriers to college enrollment, persistence, and completion for eligible students, which may include—
 (A)activities to address the comprehensive needs of eligible students, including child care, food insecurity, finances, health issues, and transportation; and
 (B)activities to promote a positive climate on campuses of institutions of higher education and to increase the sense of belonging among eligible students, including through first year support programs such as mentoring and peer networks and advisories.
 534.ReportingEach eligible entity receiving a grant under this part shall, through the Hispanic-serving institution designated under section 532(b), submit to the Secretary, at the end of each grant period, a report that includes information the Secretary may require. Such report shall include information on the outcomes of the activities carried out by the entity, before and after such activities were funded under this part, on the number and percentage of students entering, persisting, and completing postsecondary education. Such information shall be disaggregated to measure the specific impact on economically disadvantaged students, students from each major racial and ethnic group, students with disabilities, English learners, students of different genders, and migrant students.
					535.Technical assistance and evaluation
 (a)ReservationsFrom the total amount appropriated for this part under section 528(a) for a fiscal year, the Secretary shall reserve not more than the lesser of 5 percent or $5,000,000 for—
 (1)providing technical assistance to eligible entities, directly or through grants, contracts, or cooperative agreements, by qualified experts on using practices grounded in evidence to improve the outcomes of programs funded under this part; and
 (2)conducting the evaluation described in subsection (b). (b)EvaluationThe Secretary, in partnership with the Director of the Institute of Education Sciences, shall contract with a third party to conduct an independent evaluation of the activities funded under this part. Such evaluation shall include the impact of the policies and services resulting from such activities on the number and percentage of students entering, persisting, and completing postsecondary education. The data collected by such evaluation shall be disaggregated to measure the specific impact on economically disadvantaged students, students from each major racial and ethnic group, students with disabilities, English learners, students of different genders, and migrant students.
 536.DefinitionsIn this part: (1)Advanced courseworkThe term advanced coursework means coursework designed for students to earn postsecondary credit upon successful completion of the coursework while still in secondary school, such as Advanced Placement, International Baccalaureate, dual or concurrent enrollment programs, and early college high school programs.
 (2)Co-requisite coursesThe term co-requisite courses means courses designed for students at institutions of higher education in need of remediation that combine credit-bearing postsecondary-level coursework with supplemental instruction.
 (3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Eligible studentThe term eligible student means— (A)any student who is enrolled or eligible to enroll in a secondary school that is served by a Hispanic-serving school district or an emerging Hispanic-serving school district; and
 (B)any student who is enrolled or has been accepted for enrollment at a Hispanic-serving institution or an emerging Hispanic-serving institution.
 (6)Emerging Hispanic-serving institutionThe term emerging Hispanic-serving institution means an institution of higher education that— (A)is an eligible institution, as defined in section 502; and
 (B)has an enrollment of undergraduate full-time equivalent students that is at least 15 percent but less than 25 percent Hispanic students at the end of the award year immediately preceding the date of the application for a grant under this part.
 (7)Emerging Hispanic-serving school districtThe term emerging Hispanic-serving school district means a local educational agency— (A)in which at least 15 percent but less than 25 percent of the students served by the local educational agency are Hispanic students, as determined by the enrollment data of the local educational agency no later than the date by which student membership data is collected annually by State educational agencies for submission to the National Center for Education Statistics under section 153 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543); and
 (B)in which at least 50 percent of the students served by the local educational agency meet a measure of poverty described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)).
 (8)Hispanic-serving school districtThe term Hispanic-serving school district (except when used as part of the term emerging Hispanic-serving school district) means a local educational agency— (A)in which at least 25 percent of the students served by the local educational agency are Hispanic students, as determined by the enrollment data of the local educational agency no later than the date by which student membership data is collected annually by State educational agencies for submission to the National Center for Education Statistics under section 153 of the Education Sciences Reform Act of 2002 (20 U.S.C. 9543); and
 (B)in which at least 50 percent of the students served by the local educational agency meet a measure of poverty described in section 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5)).
							.
 4.Authorization of appropriationsSection 528(a) of the Higher Education Act of 1965 (20 U.S.C. 1103g(a)) is amended by adding at the end the following new paragraph:
			
 (3)Part DThere are authorized to be appropriated to carry out part D $150,000,000 for fiscal year 2020 and such sums as may be necessary for each of the five succeeding fiscal years..
		